Citation Nr: 0517113	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-27 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran, including as the result of exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to July 1979.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2005, the appellant canceled her request for a hearing 
before a Veterans Law Judge.  Accordingly, the Board will 
proceed with appellate review of the case. 


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
in April 2002, and lists his immediate cause of death as 
chronic obstructive pulmonary disease.

3.  The evidence of record does not demonstrate that 
herbicide exposure or any other incident of the veteran's 
service was either the principal or contributory cause of the 
veteran's death.






CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board notes that the veteran's claims file has been 
misplaced and subsequently rebuilt.  A copy of the rating 
decision is in the rebuilt file and includes recitation of 
the evidence considered:  VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits, by a Surviving Spouse or Child; medical 
statement from B.M.W., D.O. dated in June 2002; and the death 
certificate.  Additionally, the rating decision indicates 
that a letter dated December 8, 2002 was sent to the 
appellant requesting that she submit medical evidence 
detailing how the veteran's death was related to his active 
military service.  A copy of the Statement of the Case (SOC) 
is also in the rebuilt file and includes recitation of the 
evidence considered:  VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits, by a Surviving Spouse or Child; medical 
statement from B.M.W., D.O. dated in June 2002; the death 
certificate; treatment records from Mount Clemens General 
Hospital; and service medical records.  Additionally, the SOC 
indicates that a VA duty to assist development letter dated 
December 18, 2002 was sent to the appellant.  Neither the 
appellant nor her authorized representative has refuted the 
accuracy of the recitation of the evidence by the RO in the 
rating decision and SOC.  


II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the rating decision and 
SOC indicate that written notice was provided to the 
appellant of the evidence necessary to substantiate her claim 
that the cause of the veteran's death is related to his 
service.  The rating decision and SOC further show that the 
appellant was provided with written notice of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
the claim, which the Board notes would include notice of 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  

As with most VA duty to assist development letters issued 
prior to Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II), it is likely that the December 2002 VCAA 
notice contained no specific request for the appellant to 
provide any evidence in the appellant's possession that 
pertained to the claim or something to the effect that the 
appellant give VA everything she had that pertained to her 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2004).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  The RO asked the appellant for all the information 
and evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the rating 
decision and SOC, which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The SOC 
provided the appellant with notice of all the laws and 
regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board observes that the 
record does not indicate that the appellant has made the RO 
or the Board aware of any outstanding evidence relevant to 
her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.         



III.	Pertinent Laws and Regulations

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2004).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2004).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2004).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3) 
(2004).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id. 

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the evidence must show the following:  (1) the veteran served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) the veteran 
suffered from a disease associated with exposure to certain 
herbicide agents enumerated under § 3.309(e); and (3) the 
disease process manifested to a degree of 10 percent or more 
within the specified time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2004).


IV.	Analysis

The rating decision and SOC indicate that the veteran died in 
April 2002 due to chronic obstructive pulmonary disease 
(COPD).

According to a Miscellaneous Data Record, an inquiry as to 
whether the veteran had "Vietnam Service" generated a 
response in the affirmative.  The Board concedes that the 
veteran had the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2004).  
Thus, the veteran is presumed to have been exposed to an 
herbicide agent during such service in the absence of 
affirmative evidence to the contrary.  Id.  

COPD, however, is not an enumerated disease associated with 
exposure to certain herbicide agents under 38 C.F.R. § 
3.309(e) (2004).  Accordingly, since the disease process for 
which the appellant seeks to establish as related to the 
veteran's service is not enumerated in 38 C.F.R. § 3.309(e) 
(2004), the presumption of service connection for a disease 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.307(a)(6) (2004) is not for application.

The Board adds that under the authority granted by the Agent 
Orange Act of 1991, VA has determined that presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for any disorders other than those 
for which VA has found a positive association between the 
disorder and such exposure.  As for COPD, the Secretary of VA 
has determined that a significant statistical association 
between exposure to herbicide agents and respiratory 
disorders other than certain respiratory cancers does not 
exist.  Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).   

That the appellant is not entitled to application of the 
presumption of service connection provided under 38 C.F.R. § 
3.307(a)(6) (2004) does not preclude an evaluation as to 
whether the veteran's cause of death is otherwise related to 
service on a direct basis under 38 C.F.R. § 3.303 (2004).

The rating decision and SOC indicate that service medical 
records showed no complaints, treatment, or diagnosis 
referable to a chronic respiratory disorder, including COPD, 
during the veteran's active military service.  On the 
retirement physical, the veteran reportedly denied having any 
type of persistent cough or other respiratory ailment, and 
the physical examination was noted as negative for any 
abnormalities.  Thus, the evidence does not show that the 
veteran's COPD was present during service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's COPD to his 
herbicide agent exposure in service.  See 38 C.F.R. 
§ 3.303(d) (2004); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (providing that a claimant is not precluded under 
the Radiation Compensation Act from otherwise establishing 
service connection with proof of direct causation); McCartt 
v. West, 12 Vet. App. 164, 167 (1999) (acknowledging that the 
principles set forth in Combee with regard to proof of direct 
causation are applicable in cases involving Agent Orange 
exposure).  

The rating decision and SOC show that records from Mount 
Clemens General Hospital noted that the veteran had very 
severe COPD that required home oxygen and a wheelchair for 
mobility.  The rating decision and SOC further show that in a 
June 2002 statement, Dr. B.W. reported that the veteran was 
exposed to herbicides and other potentially dangerous 
chemicals during the 1960s and 1970s.  It was noted that Dr. 
B.W. opined that it was possible that this exposure expedited 
the progression of the veteran's disease and his subsequent 
death. 

There is favorable and unfavorable medical opinion evidence 
of record as to the etiology of the veteran's COPD.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
accords greater evidentiary weight to the Secretary of VA's 
determination that a significant statistical association 
between exposure to herbicide agents and respiratory 
disorders does not exist.  The Secretary of VA has found that 
the credible evidence against an association between 
herbicide exposure and respiratory disorders other than 
respiratory cancers outweighs the credible evidence for such 
an association based on the National Academy of Sciences 
conclusion that, except for respiratory cancers, there is 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to herbicides and 
respiratory disorders.  Diseases Not Associated With Exposure 
to Certain Herbicide Agents, 68 Fed. Reg. at 27,638.  The 
Board is bound by VA regulations and the instructions of the 
Secretary.  38 U.S.C.A. § 7104(c) (West 2002).  

Dr. B.W.'s opinion that the veteran's exposure to herbicide 
agents possibly expedited the progression of his COPD, or in 
other words, that there is a possible association between 
herbicide exposure and COPD, is simply not supported by the 
medical research cited in VA's regulations.  Also, Dr. B.W.'s 
opinion is couched in terms of possibility and pure 
speculation rather than probability, thereby lacking the 
requisite degree of medical certainty.  38 C.F.R. § 3.102 
(2004); Bloom v. West, 12 Vet. App. 185, 187 (1999).  For 
those reasons, the Board assigns less probative value to Dr. 
B.W.'s opinion.  Thus, the evidence weighs against a finding 
that herbicide exposure was a principal or contributory cause 
to the veteran's death.

There is also no competent medical evidence of record that 
links the veteran's COPD to any other incident of his 
military service.  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

In reaching this conclusion, the Board acknowledges that, 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
appellant's claim; therefore, that doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for the cause of death of the veteran, 
including as the result of exposure to herbicide agents is 
denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


